DETAILED ACTION
The following is a Reasons for Allowance. In response to Examiner’s communication of 8/26/21, Applicant, on 11/24/21, presented additional arguments for consideration. Claims 1, 3-6, 9-11, 13-16, 19, and 20 are pending in this application and have allowed as indicated below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 103 rejections of claims 1, 3-6, 9-11, 13-16, 19, and 20 are withdrawn in light of Applicant’s explanations.

Subject Matter Overcoming Prior Art
Claims 1, 3-6, 9-11, 13-16, 19, and 20 are allowable. 

Reasons for Overcoming the Prior Art
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1, 
…
applying a pricing rule to set a target price for at least one of an individual part, a parts segment, and all parts; 
creating a guidance line for a segment, wherein the guidance line comprises current or target price positions for individual parts;
shifting the guidance line for a segment according to the pricing rule to create a shifted guidance line; 
…
implementing a control framework establishing a tolerance band for a particular part defining a maximum pricing deviation for the particular part's country specific prices from the target price, wherein pricing is performed on a country specific basis and wherein the control framework tolerance band sets a maximum price deviation for an individual part across multiple countries; 
automatically adjusting target prices outside of the tolerance band according to the control framework to be within the tolerance band, wherein the control framework further establishes a price change speed threshold defining a maximum change over a set duration, and wherein the automatic adjustment of prices is implemented according to the speed threshold; automatically and continuously implementing a feedback loop for running additional simulations updating individual country pricing based on pricing results across all countries
…
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. Independent claim 11, and dependent claims 3-6, 9, 10, 13-16, 19, and 20 are likewise allowable. 
The closest prior art of record is described as follows:
Fawcett et al. (U.S. Patent Application Publication Number 2013/0159065) - The abstract provides for the following: A computer includes a processor and a computer readable storage medium accessible to the processor and bearing instructions executable by the processor to cause the processor to determine whether to apply a basic discount to an account of a seller of products based at least in part on determining whether the seller has adhered to a seller agreement. The instructions also cause the processor to determine whether to apply an efficiency discount to the account based at least in part on determining whether at least one efficiency metric has been satisfied, determine whether to apply a strategy discount to the account based at least in part on whether at least one strategy metric has been satisfied, and determine whether to apply an execution discount to the account based at least in part on whether at least one execution metric has been satisfied.
Etzioni et al. (U.S. Patent Application Publication Number 2012/0303412) - The abstract provides for the following: Data relating to products sold across a plurality of merchants may be gathered from a variety of sources and processed, including with machine learning components. Identifiers of a same product sold by different merchants may be de-duplicated and/or matched as part of the data processing into a smaller set of uniquely identified products. When the data comes from text, including free-form text, an information extraction and/or machine learning component may be used to detect references to new and known unique products, including product successors (e.g., new product models). Product successor availability may be determined based on gathered data. Product price movement direction predictions, and/or product price range predictions may be determined, as well as purchase-timing recommendations (e.g. Buy or 
Lopez et al. (U.S. Patent Application Publication Number 2010/0332355) - The abstract provides for the following: The present invention comprises a method and system for a rapid and automated creation of a price schedule comprising steps and an implementation for providing a set of construction (or other) plans created with an architectural, civil, industrial or other software design tool, such as CAD, and optionally a palette of 2-dimensional and/or 3-dimensional architectural parametric symbols that correspond to respective construction plan elements, such as windows, doors, acrylic glass blocks and/or sky lights. At least one parametric symbol corresponding to a construction plan element is preferably inserted into the construction plans. A cost value for each of the inserted parametric symbols is preferably calculated corresponding to respective plan elements. A price schedule is then optionally created which includes the total cost for all of the inserted parametric symbols corresponding to respective plan elements.
Tellefsen et al. (U.S. Patent Application Publication Number 2008/0126264) - The abstract provides for the following: The optimization of product prices using business segmentation is provided. The business is segmented into a plurality of selected segments, each including a subset of products. Segmenting utilizes fixed dimensions and variable dimensions. Pricing power and pricing risk is computed for each segment. Pricing power is an ability to alter pricing of the products within the segment. Pricing risk is a risk factor associated with an alteration to pricing of the products within the segment. Pricing objectives are generated for each segment by comparing the pricing power to the 
John A. Keane et al. “A Computational Framework for Location Analysis.” The abstract provides for the following: Location analysis decisions are interrelated and should be made within a single decision-making framework. A framework within which a number of location strategies can be placed is presented. Location-allocation models are improved in two ways: 1) the allocation rule is developed to more accurately reflect customer choice processes; and 2) the objective function is developed to incorporate future changes. Computational support for this framework is described. 
Nathalie Cassaigne et al. “Intelligent Decision Support for the Pricing of Products and Services in Competitive Consumer Markets.” The abstract provides for the following: In this paper we describe a new class of systems called intelligent tactical decision support systems which enable firms to make superior pricing decisions within a dynamic competitive environment. The paper outlines the unique aspects of such systems in relation to commercially available systems. These aspects are seen to be their ability to process and use knowledge on the one hand and information external to the organization on the other. The systems use nonlinear models, optimization, and learning algorithms to provide decision support capabilities for the generic price-setting problem. The general theme of the paper is to see the systems described within this paper as the support tools for a generic price setting process. The description of the systems start with a generic one for pricing decision support in any consumer market and is then specialized to various 
SANTOSH KUMAR MOHANTY et al. (India Patent Publication Number IN 3643/MUM/2011 A) - The abstract provides for the following: A system for dynamic computing a credible deal price for a deal is adapted to receive a first data set during initializing the deal parameters. The system comprising a plurality of stakeholders inputting their views as a second data set through a presentation layer module. A preliminary information processing module configured to process the first data set and a plurality of pricing models for determining an optimum deal price for the deal using the first & second data set and associated context related therewith. A pricing strategy module configured to process a one or more inputs of the second data set to determine a list price indicator, wherein a list price generator module configured to determine the credible deal price. A deal negotiation module optimizes the credible deal price commensurate with plurality of third data set dynamic associated in time, space and values therewith the deal. 
Alan Newman et al. (China Patent Publication Number CN 1826618 A) – The abstract provides for the following: The present invention relates to a method and system for evaluating the cause and effect of advertising and marketing programs using card transaction data. In one embodiment, access is provided to voluminous card-holder transaction data detailing accurate-to-the-penny transaction amounts, twenty-four hour active customers, and a multi-year transaction history per customer. Furthermore, such data is captured in real-time, and due to the sample size, can provide granular, statistically significant information at a local level for client and merchant coverage



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624